Citation Nr: 1003274	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1946 to September 
1949.  The Veteran died in August 2005.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 Regional Office (RO) 
in Wichita, Kansas rating decision, which denied the claim on 
appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims the Veteran's service-connected 
asbestosis with chronic obstructive pulmonary disease (COPD) 
contributed substantially or materially to his death.  The 
Veteran was service-connected for his asbestosis with COPD at 
100 percent, effective February 2004.  The Veteran died in 
August 2005, and the death certificate lists the principal 
cause of death as sepsis, with contributory causes of 
infected leg ulcers, peripheral vascular disease, 
hypertension, dyslipidemia, and connective tissue disorder.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) (2009). 
 
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  38 C.F.R. § 
3.312(c)(2).  Service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  38 
C.F.R. § 3.312(c)(3).  Where the service-connected condition 
affects vital organs as distinguished from muscular or 
skeletal functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  Id.

After carefully reviewing the evidence, the Board regrets 
that further development, with ensuing delay, is necessary.  
Given the Veteran's service-connection at 100 percent for a 
vital organ, the lungs, prior to his death and medical 
records demonstrating that the Veteran had difficulty 
breathing at home using an oxygen canister and that he 
required oxygen in the hospital to maintain adequate oxygen 
saturation, the Board concludes that a VA opinion is 
warranted.  See Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 
2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008). 

In addition, the RO should ensure that adequate notice as 
been provided pursuant to the VCAA as interpreted by the 
United States Court of Appeals for Veterans Claims (Court) in 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  In that case, 
the Court held, inter alia, that in the context of a claim 
for service connection for the cause of a veteran's death for 
the purpose of Dependency and Indemnity Compensation (DIC) 
benefits, the VCAA notice must include (1) a statement of the 
disabilities, if any, for which a veteran was service 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service connected disability; and (3) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a disability not yet 
service connected.  Id at 352-53.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the Veteran was 
service connected at the time of his 
death, (2) an explanation of the evidence 
and information required to substantiate 
the DIC claim based on the Veteran's 
previously service-connected conditions, 
and (3) an explanation of the evidence and 
information required to substantiate the 
DIC claim based on the conditions not yet 
service connected.

2.  After completing the above, refer the 
case to a physician with the appropriate 
medical expertise for a VA medical 
opinion.  The reviewing physician must be 
provided with the entire claims file, 
including a copy of this remand.  The 
opinion should indicate that a review of 
the claims file was completed.  After 
reviewing the record, the reviewing VA 
physician is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that asbestosis with 
COPD contributed substantially or 
materially to the Veteran's death, 
combined to cause death, aided or lent 
assistance to the production of his death, 
or had a material influence in 
accelerating death.  The reviewing 
physician should specifically comment on 
whether there is any evidence of 
debilitating effects and general 
impairment of health due to asbestosis 
with COPD that would render the Veteran 
materially less capable of resisting the 
effects of (a) sepsis, (b) infected leg 
ulcers, (c) peripheral vascular disease, 
(d) hypertension, (e) dyslipidemia, or (f) 
connective tissue disorder. 
 
A detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the medical opinion, with an 
explanation as to why this is so.

3.  After the above is complete, 
readjudicate the appellant's claim.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
to the appellant and her representative, 
and they should be given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



